FILED

UNITED sTATEs DISTRICT coURT UCT 3 0 2009
FoR THE DISTRICT oF CGLUMBIA c,e,k, U_S_ Dismct and
Eugenia Jackson, ) Bankruptcy Courts
)
Plaintiff, )
)
v, ) Civil Action No. ’ ’ "
) 09 2049
George W. Bush, )
)
Defendant. )
l\/lEl\/IORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the informal pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain " (l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcr0ft v. Iqbai, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C, Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. l977).

Plaintiff, a resident of Baltimore, Maryland, sues presumably former President George W.

Bush. The two-page complaint for what appears to be $100 million is wholly incomprehensible
and, thus, fails to provide any notice of a claim. A separate order of dismissal accompanies this

Memorandum Opinion.

€..J YW:»`

United States District Judge
Date: October 2 \:, 2009